DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/13/2020, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, for which Claims 2-7 depends, and Claim 8, for which 9 depends, teaches a limitation: “the plurality of copper alloy wires each having a work hardening coefficient of not less than 0.18” or “the copper alloy wire having a work hardening coefficient of not less than 0.18” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would adequately disclose the above limitation.
KOBAYASHI (US2016/0254074) is the closest prior art of record.
Regarding Claim 1, KOBAYASHI (WO) teaches a covered electric wire comprising an insulating coating layer on an outer side of a conductor ([0015]), the conductor comprising a copper alloy consisting of: not less than 0.05% by mass and not more than 2.0% by mass of Fe ([0010]); not less than 0.02% by mass and not more than 1.0% by mass of Ti ([0011]); not less than 0% by mass and not more than 0.6% by mass of Mg ([0012]); and [[the]] a balance being Cu and impurities ([0013]), the covered electric wire being a stranded wire comprising a plurality of copper alloy wires stranded together ([0015]), and a wire diameter of not more than 0.5 mm ([0047]), but does not teach the plurality of copper alloy wires having a work hardening coefficient not less than 0.18.  

Similar reasoning can be made for Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848